        Case 1:18-cv-10900-LTS-SN Document 8 Filed 12/04/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 PHILLIP SULLIVAN, JR., on behalf of
 himself and all others similarly situated,

                Plaintiff,                        Case No.: 1:18-cv-10900-LTS

 v.

 WILLIS TOWERS WATSON
 ANALYTICAL INSURANCE SERVICES
 INC.,

                Defendant.


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Lewis S. Wiener, of Eversheds Sutherland (US) LLP,

hereby appears in the above-captioned action as counsel of record for Defendant WILLIS

TOWERS WATSON ANALYTICAL INSURANCE SERVICES INC.

       Accordingly, all documents related to the above-referenced action should be served on the

undersigned counsel.

Dated: December 4, 2018
                                              Respectfully submitted,

                                              EVERSHEDS SUTHERLAND (US) LLP

                                      By:     s/ Lewis S. Wiener
                                              Lewis S. Wiener
                                              700 Sixth Street, N.W., Suite 700
                                              Washington, D.C. 20001
                                              Telephone: (202) 383-0100
                                              Facsimile: (202) 637-3593
                                              Email: lewiswiener@eversheds-sutherland.com

                                              Attorneys for Defendant
                                              WILLIS TOWERS WATSON ANALYTICAL
                                              INSURANCE SERVICES INC.
        Case 1:18-cv-10900-LTS-SN Document 8 Filed 12/04/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Notice of Appearance has been

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record, on this 4th day of December, 2018.

                                              s/ Lewis S. Wiener




                                                 2
